Citation Nr: 0106412	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for disability compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
January 1969.

This case arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
TDIU.


REMAND

Before addressing the issue on appeal, the Board notes that 
on November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received in October 1997 of any additional evidence 
required to substantiate the claim. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  The veteran's most 
significant service-connected condition is the residual 
disability from his subtotal gastric resection, which was 
performed to alleviate the effects of the peptic ulcer 
disease which he incurred while on active duty.  This is 
rated at 40 percent under 38 C.F.R. § 4.114, Diagnostic Code 
7308.  His combined rating for all six of his service 
connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.  
Accordingly, he does not meet the requirements of 38 C.F.R. 
§ 4.16(a) for minimum combined ratings.  Nevertheless, if his 
service-connected disabilities, standing alone, are 
sufficiently severe to prevent him from securing and 
following a substantially gainful occupation, he may still be 
granted a total disability rating on an extra-schedular 
basis.  See 38 C.F.R. § 4.16(b).  A substantial amount of lay 
and medical evidence, including a large body of VA outpatient 
treatment reports and hospitalization summaries, was 
developed with respect to the veteran's claim.  However, no 
comprehensive physical examination has been performed since 
February 1992.

Given the length of time between the veteran's last 
comprehensive examination, and the variance in the nature, 
severity and etiology of symptoms discussed in the private 
and VA medical records, the Board concludes that a current 
medical examination is "necessary to make a decision on the 
claim," and that the veteran would be prejudiced by 
proceeding to a decision solely on the basis of the evidence 
currently of record.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  

In addition, the Board notes that the record contains no 
opinion by a qualified professional that the veteran is 
unemployable by reason of one or more of his service-
connected disabilities.  However, there are opinions both 
from the veteran's private physicians and a VA contract 
rehabilitation counselor (evaluating his suitability for 
vocational rehabilitation under 38 C.F.R., Chapter 31) that 
the totality of his service-connected and nonservice-
connected disabilities render him unemployable and unable to 
care for himself without the assistance of an aide or family 
member.  In addition, the veteran is apparently receiving 
Social Security Administration (SSA) disability benefits and 
is considered unemployable by that agency.  It is unclear 
what SSA's rationale for this determination was, or what 
medical evidence they relied upon in making their decision.  
Since this material is potentially relevant to the veteran's 
claim, it should be obtained and reviewed by the RO.

Accordingly, the veteran's appeal is REMANDED to the RO for 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran since January 
2000.  After securing any necessary 
releases, the RO should obtain these 
records and associate them with the 
claims file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  These record 
should also be associated with the claims 
file.

4.  The veteran should be afforded a 
comprehensive VA medical examination to 
identify the nature and severity of all 
medical conditions suffered by the 
veteran.  The examinations are to be 
conducted in accordance with the 
diagnostic procedures outlined in the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All indicated 
studies are to be conducted. The claims 
folder, including a copy of this REMAND 
and the records described in paragraphs 2 
and 3 above, must be made available to 
the examiner for review before the 
examination.  The examiners must be 
requested to provide opinions as to the 
impact of the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
The report of examination should include 
a complete rationale for all opinions 
expressed.  An examination report which 
does not comply with the requirements set 
forth above is incomplete and must be 
returned for correction.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional development and provide fair 
process.  The Board does not intimate any opinion as to the 
ultimate outcome of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




